FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit

                                                                                July 1, 2014
                       UNITED STATES COURT OF APPEALS                     Elisabeth A. Shumaker
                                                                              Clerk of Court
                                     TENTH CIRCUIT


 ANTONE L.A. KNOX,

               Petitioner - Appellant,

 v.                                                            No. 14-6069
                                                       (D.C. No. 5:13-CV-01218-W)
 ANITA TRAMMELL, Warden,                                      (W.D. Okla.)

               Respondent - Appellee.


             ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, McKAY, and MATHESON, Circuit Judges.


       Petitioner Antone Knox, a state prisoner proceeding pro se, seeks a certificate of

appealability to appeal the district court’s denial of his federal habeas petition. In his

habeas petition, Petitioner challenged the state parole board’s denial of his request for

parole. The district court concluded Petitioner was not entitled to habeas relief because

Oklahoma’s parole system is discretionary and therefore does not give rise to a protected

liberty interest. See Malek v. Haun, 26 F.3d 1013, 1015 (10th Cir. 1994); see also

Shabazz v. Keatin, 977 P.2d 1089, 1093 (Okla. 1999). The district court further



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
concluded that the second claim in the petition, which was based on the Rehabilitation

Act of 1973 and the Americans with Disabilities Act, could not be brought in a habeas

proceeding and should therefore be dismissed without prejudice.

       After thoroughly reviewing Petitioner’s filings and the record on appeal, we

conclude that reasonable jurists would not debate the district court’s resolution of this

case. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). We therefore DENY Petitioner’s

request for a certificate of appealability and DISMISS the appeal. Petitioner has filed a

motion for sanctions, in which he asks this court to inform him if any of the documents he

mailed to the court are missing as a result of prison officials’ alleged tampering with his

legal mail, and, if so, to impose sanctions on Defendant. We have received and reviewed

all pertinent documents, and we accordingly DENY the motion for sanctions. Petitioner’s

motion to proceed in forma pauperis on appeal is GRANTED.

                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -2-